   Case 2:20-cv-03073-RSWL-JPR Document 18 Filed 06/29/20 Page 1 of 1 Page ID #:104



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10 Chris Langer                                       )    2:20-cv-03073-RSWL-JPRx
                                   Plaintiff,         )
11
             v.                                       )
12                                                    )    ORDER DISMISSING CASE
13 Stephen Douglas Ellis, et al.,                     )
                                                      )
14                                                    )
                                   Defendant.
15                                                    )
16           On June 17, 2020, the Court ordered counsel to Show Cause [17] why this action should
17 not be dismissed for lack of prosecution. To date, counsel has not complied with this order with
18 a written response, the filing of a Motion for Default Judgment, or a request for dismissal.
19           Accordingly, good cause appearing therefore, the Court hereby DISMISSES this action
20 without prejudice for failure to prosecute and failure to obey an order of this Court. The Clerk of
21 the Court is directed to close the file.
22
             IT IS SO ORDERED.
23
      Dated: June 29, 2020                 s/ RONALD S.W. LEW
24
                                           HONORABLE RONALD S. W. LEW
25                                         U.S. District Judge
26
27
28
                                                     1
